Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on June 17, 2021. In virtue of this communication, claims 1-20 are currently presented in the instant application.
Drawings
The drawings submitted on June 17, 2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 are recites the limitation “the AP-assisted location service" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No.: US US-20120309391-A1 (herein “Zhang”).

Claims 1 and 12
Consider claim 1, Zhang teaches a processor of a user equipment (UE) configured to perform operations, comprising: 
prioritizing a plurality of Public Land Mobile Networks (PLMNs) from an aggregate roaming priority public land mobile network (RPPLMN) list containing the plurality of PLMNs into a plurality of prioritized PLMNs (see Zhang Fig. 3, [0051]-[0053] note prioritize a highest priority PLMN in order of preference); and 
connecting to a selected PLMN from the plurality of prioritized PLMNs based on a priority of the selected PLMN (see Zhang Fig. 1, Fig. 3, [0034] note select the highest priority PLMN).
Claim(s) 12 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2 and 13
Consider claim 2, Zhang teaches wherein the operations further comprise: 
determining if an application processor (AP) assisted location service is available, wherein the AP-assisted service is configured to identify a plurality of deployed PLMNs and a plurality of frequencies used by the plurality of deployed PLMNs at a current geographical location of the UE (see Zhang [0050], [0052] note determine the location of the UE via the MCC referring a table that lists each MCC and the associated PLMNs including relevant frequency bands); and 
when the AP) assisted location service is available, determining if a registered PLMN (RPLMN) is valid in a current mobile country code (MCC) (see Zhang Fig. 3, [0034], [0049] note ME searches for its RPLMN and registers with the RPLMN if available).
Claim(s) 13 is/are rejected for at least the same reason(s) set forth in claim 2.
Claims 3 and 14
Consider claim 3, Zhang teaches wherein if the RPLMN is not valid in the current MCC, the selected PLMN is one of the plurality of deployed PLMNs that has a higher priority than any other one of the plurality of deployed PLMNs (see Zhang Fig. 3, [0052] note when the RPLMN is not found, search for the highest priority PLMN for the identifies MCC).
Claim(s) 14 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4 and 15
Consider claim 4, Zhang teaches wherein if the RPLMN is valid in the current MCC, the selected PLMN is the RPLMN (see Zhang Fig. 3, [0034], [0049] note ME searches for its RPLMN and registers with the RPLMN if available).
Claim(s) 15 is/are rejected for at least the same reason(s) set forth in claim 4.

Claim 11
Consider claim 11, Zhang teaches wherein the aggregate RPPLMN list is one of (i) received from a source other than the UE (see Zhang [0051] note query a storage area resident on the SIM module for the table that lists each PLMN and MCC) or (ii) composed by the UE by retrieving information from a plurality of sources.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, and further in view of Pub No.: US-20210051516-A1 (herein “Huang-Fu”).

Claim 10
Consider claim 10, Zhang fails to teach wherein, if a failure occurs while connecting to the selected PLMN, waiting for a backoff period of time before attempting to connect to the selected PLMN or a second selected PLMN from the plurality of prioritized PLMNs.  Huang-Fu teaches when an session establishment is rejected by a PLMN to a UE the UE starts a back-off timer before re-attempting to establishment a connection (see Huang-Fu Fig. 6, [0052]-[0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include the recited teaching of Huang-Fu.  Such a modification would improve Zhang by enhancing quality of service schemes for a user equipment (see Huang-Fu [0007], [0009]).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, and further in view of Pub No.: US-20190159116-A1 (herein “Guan”).

Claim 20
Consider claim 20, Zhang fails to teach wherein the UE is an accessory device that has a companion relationship with a companion UE.  Guan teaches a wireless communication device connected to a peripheral device such as a smart watch (see Guan [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include the recited teaching of Guan.  Such a modification would improve Zhang by improving device functionality.  	
Allowable Subject Matter

Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647